Citation Nr: 9927062	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968, and from October 1970 to October 1973.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for a 
rating in excess of 50 percent for a "neurosis," including 
dysthymia.  Such issue was before the Board previously in 
July 1997, at which time it was remanded to the RO for 
clarification of the veteran's psychiatric diagnosis and 
further evaluation of the extent of his disability.

Based on the development subsequent to the remand, the RO 
determined in a May 1995 supplemental statement of the case 
that the veteran's psychiatric disability was more properly 
characterized as PTSD than dysthymia, and rated the 
disability under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  The veteran's evaluation, however, was continued at 50 
percent.  

During the period the veteran's appeal remained in remand 
status, the veteran initiated a claim for a total rating for 
compensation on the basis of individual unemployability 
(TDIU), which was denied by the RO in October 1998.  An 
appeal followed, which was later perfected.  The Board herein 
declines to address the merits of such issue, given the grant 
of a 100 percent schedular evaluation for the veteran's PTSD.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by severe social and 
industrial impairment, with virtual isolation in the 
community, and has been at all times relevant to this appeal.

2.  No justiciable case or controversy is presented regarding 
the veteran's TDIU claim.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, 4.132, DC 9411 (1996 & 
1998).

2.  By virtue of the Board's action as to the veteran's claim 
for an increased rating for PTSD, the veteran's TDIU claim is 
rendered moot and the Board is without jurisdiction to 
consider the merits of such claim.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for PTSD.  
Since this condition was previously service connected and 
rated, and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  This obligation 
was satisfied by the December 1997 and February 1998 VA 
examinations at the VA Medical Center (VAMC) in Detroit, 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

The veteran's representative in his informal hearing 
presentation of June 1999 notes the following:  "Remand 
instructions have been completed."  Neither he nor the 
veteran advances any other allegation as to any perceived 
inadequacy in terms of the RO's compliance with the remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The representative does indicate that the local 
representative may have not been afforded the opportunity to 
address the merits of the case following the completion of 
the remand instructions.  While it is apparent that no 
further comment was offered by the local representative post-
remand, the local representative was afforded that 
opportunity in view of the RO's memorandum, dated April 19, 
1999, specifically requesting such input.  

The record reflects that service connection for a dysthymic 
reaction was established by the RO in rating action in April 
1991, at which time a 10 percent rating was assigned under DC 
9405.  The 10 percent rating remained in effect until the RO 
increased it to 50 percent in March 1994, effective from 
February 1993.  A routine future examination followed in June 
1995, and on the basis of rating action in July 1995, a 
rating in excess of 50 percent was denied.  From that action, 
the instant appeal is taken.

The medical evidence in the claims file indicates that the 
veteran has been intermittently treated for a psychiatric 
condition, currently diagnosed as PTSD, since shortly after 
his release from active duty in 1971.  Socially, the veteran 
appears to have no friends or intimates, with this isolation 
being noted as early as a VA examination in March 1993, and 
described by the veteran at his RO hearing in September 1993.  
He has been divorced once, and separated from his second wife 
during the course of his current appeal, with no reported 
prospects for reconciliation.  He reportedly has no outside 
activities, no family contact, and essentially lives in his 
bedroom.  Prior examinations have noted an explosive 
personality, and he was disciplined by his employer in May 
1996 for threatening a supervisor.  A VA social and 
industrial survey conducted in December 1997 describes his 
occupational and social impairment due to PTSD-related 
behaviors as severe.  A board of two VA psychiatrists who 
examined the veteran in February 1998 also noted the 
veteran's report that he had no friends and no outside 
activities, and avoided social contact.  The examiners' 
opinion was that the veteran's impairment from PTSD was 
severe, and they assigned a Global Assessment of Functioning 
(GAF) scale score of 45, indicating serious symptomatology, 
including, e.g., no friends or inability to keep a job.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  
GAF scores are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.

With respect to occupational impairment, a VA psychiatrist 
noted in February 1993 that the veteran's work around welding 
and loud noises aggravated his PTSD symptoms, and recommended 
that he be transferred to a job where those stresses were not 
present.  The veteran's employer, Ford Motor Company, 
thereupon placed him on unpaid medical leave, indicating that 
a position within "medical restrictions" was not available.  
This reportedly resulted in the filing of a petition for 
relief in U.S. Bankruptcy Court in 1993.  The veteran was 
intermittently employed at Ford, and held other part-time 
jobs after February 1993, but with substantially lower 
earnings (other than during 1995, when he appears to have 
maintained essentially full-time employment).  During his 
hearing at the RO in August 1996, the veteran testified that 
he had been unemployed 17 to 19 weeks in 1993, about 8 weeks 
in 1994, and at least four weeks through the date of the 
hearing in 1996.  He was terminated from his occasional 
employment at Ford in July 1998 (after having missed at least 
13 weeks of work in the prior year due to his disability), 
and apparently has not worked since that date.

Assessment of the severity of the veteran's psychiatric 
disability has varied since 1993, with indications that his 
condition may improve from time to time.  In this regard, the 
Board notes that where a condition consists of both an active 
stage and an inactive stage (during which the condition 
improves), VA must provide an adequate examination during the 
active stage and evaluate the nature and extent of the 
veteran's disability based on that examination and other 
evidence of record.  See Ardison v. Brown, 6 Vet. App. 405, 
407-408 (1994).  The Board notes that the veteran's PTSD 
appears to have been in such an active stage at the time of 
his most recent VA examinations in December 1997 and February 
1998.

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, DC 9411 (1996).  
Under this formula, a 50 percent rating was appropriate where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was appropriate.  
Finally, a 100 percent (total) disability rating was 
assigned: (1) where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment.  Each of the above 
three criteria provided an independent basis for granting a 
100 percent schedular evaluation for PTSD.  See Johnson v. 
Brown, 7 Vet. App. 95, 97-99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities including 
PTSD, effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g) (West 1991), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  Id.; see Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9411 as revised), PTSD is evaluated 
using criteria from the general rating formula for mental 
disorders.  Under this formula, a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.  
A 100 percent rating may be assigned only in those cases 
where there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

As noted above, the regulations in effect prior to November 
7, 1996, authorize a 100 percent disability rating where PTSD 
symptoms result in virtual isolation in the community or 
where the individual is demonstrably unable to obtain or 
retain employment.  See 38 C.F.R. § 4.132, DC 9411 (1996); 
Johnson, 7 Vet. App. at 97, 99.  The veteran appears to 
demonstrate severe occupational impairment at present, and 
has also at other times in the past, but extended periods of 
relatively uninterrupted employment, particularly in 1994 and 
1995, prevent a determination that he was demonstrably unable 
to obtain or retain employment.  However, the veteran's 
treatment and examination reports, his credible testimony in 
oral and written form, and the data supplied by his former 
employer set forth a disability picture that more nearly 
approximates the criterion as to virtual isolation in the 
community, as in effect prior to November 7, 1996.  
Accordingly, the Board finds that he is entitled to a 100 
percent schedular rating based on the regulations in effect 
prior to November 7, 1996, for PTSD symptoms resulting in 
virtual isolation in the community.

In cases where the schedular rating is less than 100 percent, 
a total disability rating for compensation purposes based on 
individual unemployability may be assigned if the claimant is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a).  However, because the Board has found that the 
veteran is entitled to a 100 percent schedular rating for 
PTSD, his TDIU claim is rendered moot, and the Board is 
without jurisdiction to consider the merits of the TDIU 
claim.  See Green v. West, 11 Vet. App. 472, 476 (1998); see 
also VAOPGCPREC 6-99.  Dismissal is the appropriate 
disposition of that certified issue.


ORDER

A 100 percent schedular rating for PTSD is granted, effective 
as of the date of service connection.

The TDIU claim of the veteran is dismissed.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 

